Citation Nr: 1044358	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Further review of the claims folder indicates that, in the VA 
Form 9, Appeal To Board Of Veterans' Appeals (Form 9) which was 
received at the RO in February 2007, the Veteran requested a 
hearing at the RO before a Veterans Law Judge.  However, in a 
signed statement dated June 15, 2007, the Veteran withdrew his 
Board hearing request.  As such, his request for a hearing is 
deemed withdrawn.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  Here, the issue of entitlement to TDIU was 
raised in a November 2010 Informal Hearing Presentation (IHP).  
Specifically, according to the Veteran's representative, the 
Veteran has been rendered unemployable as a result of his 
service-connected disabilities, to include diabetes mellitus, 
Type II.  See IHP, p. 2.  Pursuant to the duty to assist, this 
issue must be remanded for appropriate development.

The issues of entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, type II, and to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

While the Board regrets any further delay, the issues of 
entitlement to an evaluation in excess of 20 percent for diabetes 
mellitus, type II, and to a TDIU, require additional development.

As to the claim for a higher initial evaluation for diabetes, the 
Veteran has claimed, through his representative, that this 
disability has worsened since his most recent VA examination in 
June 2006.  In particular, the Veteran was hospitalized for 
episodes of hypoglycemia following that examination, in June 
2006, which demonstrated an objective worsening of the Veteran's 
disability.  See IHP, p. 2.  

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, this claim must be remanded to provide the Veteran with 
a new VA examination.  The medical examination must consider the 
records of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).   

With regard to the Veteran's TDIU claim, pursuant to Rice, the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  In this case, the issue 
of entitlement to TDIU was raised in a November 2010 IHP, in 
which the Veteran's representative noted that the Veteran has 
been rendered unemployable as a result of his service-connected 
disabilities, to include diabetes mellitus, Type II.  See IHP, p. 
2.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations in 
conjunction with other claims, an opinion as to his 
unemployability and, in particular, the effect of his service-
connected disabilities on his employability has not been 
performed.  Thus, further development is needed to properly 
adjudicate the TDIU claim.  Such development should include an 
examination of the Veteran with an opinion as to the effect of 
his service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notice letter 
pertaining to the issue of entitlement to a 
TDIU.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of his service-connected 
diabetes mellitus, type II.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination.  All indicated tests and studies 
deemed appropriate by the examiner must be 
accomplished, and all clinical findings 
should be reported in detail.  In accordance 
with the AMIE worksheet for rating diabetes 
mellitus, the examiner should provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and extent 
of his diabetes mellitus.  

In addition, the examiner should determine 
whether the Veteran's disability requires the 
use of insulin and/or oral hypoglycemic 
agents, a restricted diet, and regulation of 
activities.  Also, the examiner should note 
in the examination report the number of 
hospitalizations per year (or the number of 
weekly or monthly visits to a diabetic care 
provider) that are required for episodes of 
ketoacidosis or hypoglycemic reactions.  In 
addition, the examiner should discuss the 
presence (including nature and extent) of any 
complications associated with the diabetes as 
well as the extent of any progressive weight 
loss or loss of strength associated with this 
disorder.  

3.  Also, schedule the Veteran for a 
comprehensive VA general medical examination 
to determine whether the Veteran's service-
connected disabilities (diabetes mellitus, 
diabetic nephropathy with hypertension, 
tinnitus, bilateral hearing loss, and 
residuals of a cerebrovascular accident) 
alone prevent him from engaging in all 
forms of substantially gainful employment 
consistent with his education and 
occupational background.  

The claims folder must be made available to 
the examiner for review, and the report must 
indicate whether such review was 
accomplished.  The examiner is requested to 
render an opinion on the following:

Without regard to the Veteran's 
age or the impact of any 
nonservice-connected 
disabilities, is it at least as 
likely as not that the Veteran's 
service-connected disabilities 
(diabetes mellitus, diabetic 
nephropathy with hypertension, 
tinnitus, bilateral hearing loss, and 
residuals of a cerebrovascular 
accident) alone preclude him from 
engaging in substantially gainful 
employment?

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
increased rating and TDIU claims on appeal 
should be adjudicated.  If either claim is 
denied to any extent, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


